 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT

 6                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8   ARTHUR R. JONES,                                Case No.: 1:17-cv-00109-SAB (PC)
 9                       Plaintiff,                  ORDER STRIKING PLAINTIFF’S
                                                     RESPONSE TO DEFENDANT’S REPLY TO
10            v.                                     PLAINTIFF’S OPPOSITION TO SUMMARY
                                                     JUDGMENT
11   E. MEDDLY,
                                                     (ECF No. 34)
12                       Defendant.
13

14            On November 5, 2018, Plaintiff filed a response to Defendant’s reply to Plaintiff’s

15   opposition to Defendants’ motion for summary judgment. (ECF No. 34.) The Court construes

16   this filing as a surreply.

17            No further briefing on Defendant’s motion for summary judgment is permitted absent

18   leave of court. The Court did not grant Plaintiff leave to file a surreply, and the Court does not

19   desire any further briefing on the motion.

20            Accordingly, Plaintiff’s surreply (ECF No. 34) is HEREBY STRICKEN from the record.

21
     IT IS SO ORDERED.
22

23   Dated:        November 7, 2018
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
